Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Comparto el propósito que persigue la mayoría del Tri*373bunal en este caso, de intentar rectificar y esclarecer la norma que rige al determinar si aplica la doctrina de in-munidad patronal en situaciones en las cuales una instru-mentalidad gubernamental es demandada por daños y per-juicios por un empleado de otra entidad pública. Nuestras decisiones anteriores sobre el particular ciertamente no han estado basadas todas en fundamentos acertados, tal como señalé en mi disenso en Morales v. Autoridad de Carreteras, 140 D.P.R. 1 (1996).
En particular, me parece correcto abandonar el es-quema decisorio usado tanto en Soc. de Gananciales Maldonado v. E.L.A., 129 D.P.R. 961 (1992), como en Morales v. Autoridad de Carreteras, supra, con arreglo al cual la apli-cación de la doctrina de inmunidad patronal dependía de dudosas y confusas distinciones sobre si la entidad pública en cuestión era una “instrumentalidad del Estado”, o si, en cambio, era una “corporación pública”. Estoy conforme con lo que resuelve la mayoría ahora, en cuanto a que el crite-rio decisivo deber ser el de cuál entidad pagó las primas del Fondo del Seguro del Estado con respecto al empleado demandante. Este criterio responde a lo dispuesto en la propia Ley del Sistema de Compensaciones por Accidentes del Trabajo y a nuestros pronunciamientos sobre el particular en la decisión medular de F.S.E. v. E.L.A., 111 D.P.R. 402 (1981). De este modo, correctamente se revoca la erró-nea decisión de este Tribunal de que la Autoridad de Edi-ficios Públicos goza de inmunidad patronal en casos como el de autos, tomada en Soc. de Gananciales Maldonado v. E.L.A., supra, y que fue reiterada asimismo por una mayo-ría de este Foro hace sólo unos meses en Morales v. Autoridad de Carreteras, supra.
Finalmente, confío en que las expresiones, en la opinión de la mayoría en el caso de autos, sobre los distintos “tipos de entidades públicas”, en particular las relativas a si una instrumentalidad del Gobierno funciona o no como negocio privado, no den lugar a su vez a una confusión en casos *374futuros. Tales expresiones no son realmente necesarias, ya que no es sobre ellas que se apoya la decisión mayoritaria; adolecen de algunas de las incompatibilidades y perpleji-dades que la mayoría intenta superar con dicha opinión, y no reflejan las acotaciones que recientemente le hicimos a los criterios normativos en cuestión en J.R.T. v. Corp. del Conserv. Música P.R., 140 D.P.R. 407 (1996).